UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   May 25, 2021
 MOHAMED ABDELAL,

                                 Plaintiff,
                -against-                                     13-cv-04341-ALC-SN
 COMMISSIONER RAYMOND W.
 KELLY, ET AL.,

                                 Defendants.

ANDREW L. CARTER, JR., United States District Judge:

        The Parties should submit a joint status report by June 8, 2021 indicating how they would

like to proceed with the case.

SO ORDERED.

Dated: May 25, 2021                                  ___________________________________
       New York, New York                                  ANDREW L. CARTER, JR.
                                                           United States District Judge
